Conviction of violating the local option law. The State over the objections of appellant, was permitted to prove by the witness Steger, that prosecutor drew 50 cents of his wages, went away, and subsequently returned, showing said witness a bottle of whisky. Witness asked prosecutor where he got the whisky, who replied that he got it from appellant. This was objected to, among *Page 387 
other reasons, because it was hearsay. Error is conceded by the State, unless appellant was present and heard the conversation. We think the bill is sufficient to show that he was not present.
There are several bills reserved to the manner of interrogating the prosecuting witness by the county attorney. Certainly his manner of asking leading questions was not proper, and upon another trial, the court should require that the witness be examined in a proper and legitimate way. The ourt undertakes to explain this by stating that the witness was a Swede, and was not thoroughly familiar with the English language. Without going into a detailed statement of this matter, we think that the witness having lived in America for twenty-six years, as the witness stated, and his manner of testifying shows that he sufficiently understands the English language to answer questions intelligently.
Another question presented should be noticed. The record fails to show that the local option law alleged to have been violated had been put into operation in said county. There is a loose expression or so by the witnesses, that certain things occurred before local option took effect; and some statements in regard to closing saloons, but the fact that an election was held in that county is not shown, nor the result of such election, nor when it went into operation. These local option laws are special laws, and must be put into operation in the territory in the manner specified by the statute; and the court does not judicially know when these laws are put into operation. These are matters of fact to be proved. The judgment is reversed and the cause remanded.
Reversed and remanded.